Citation Nr: 1734557	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extraschedular rating for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active naval service from September 1984 to August 1987, May 1989 to May 1991, and March 2007 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran requested a Board hearing at the RO.  A Board hearing was scheduled for March 2013.  The Veteran failed to report for his scheduled hearing without showing good cause.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In April 2015, the Board denied the Veteran's claim of entitlement to a compensable initial rating for bilateral hearing loss disability on both a schedular and extraschedular basis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Partial Remand and vacated the Board's decision insofar as it concerned entitlement to an initial compensable rating for bilateral hearing loss disability on an extraschedular basis, but left the denial on a schedular basis undisturbed.  

In December 2015, the Board remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss disability on an extraschedular basis for additional development.  After the Appeals Management Center issued an April 2016 supplemental statement of the case, the Veteran's claim was returned to the Board for further appellate review. 

In September 2016, the Board remanded the Veteran's claim for an additional time after noting that the issue of entitlement to a compensable schedular rating for bilateral hearing loss had once again been reasonably raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), as well as finding that a waiver for initial AOJ jurisdiction was not submitted for newly submitted evidence.  The Board directed the AOJ to undertake the appropriate actions regarding the Veteran's reasonably raised claim of entitlement to a compensable rating for bilateral hearing loss both on a schedular and extraschedular basis, to include as to whether the matter should be referred to the Director of Compensation for extraschedular compensation under 38 C.F.R. § 3.321. 

In May 2017, the Board denied the Veteran's claim for entitlement to an initial compensable rating for bilateral hearing loss and remanded the claim to be referred to the Director of Compensation Service for consideration of whether an extraschedular rating for the service-connected bilateral hearing loss is warranted pursuant to 38 C.F.R. § 3.321(b)(1).  

In June 2017, a VA memorandum by Decision Review Officer (DRO) recommended a denial of the claim on extraschedular basis, and in July 2017 decision, the Director of Compensation Service concurred with this denial. 

The case has now been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Pursuant to a 2017 Board remand and the provisions of 38 C.F.R. 
 § 3.321(b)(1), the VA Director of Compensation and Pension Service denied an extraschedular rating for the service-connected bilateral hearing loss.

2.  The Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.

CONCLUSION OF LAW

The criteria for a compensable rating for the service-connected bilateral hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Factual Background

The Veteran initially reported for an audiology consultation in September 2008.  He reported that while serving in Iraq, he was exposed to recurrent artillery noise.  He specifically recalled another incident in the 1980s where he was caught in a missile shoot without hearing protection and noticed hearing loss in his right ear immediately, as well as a nose bleed.  Service connection for bilateral hearing loss was granted in December 2010 with an effective date of July 22, 2010.

In a November 2010 VA audiology examination, the Veteran reported hearing loss that caused him to have difficulty hearing in all listening situations.  He reported that he was unable to hear without the use of his hearing aids.  The examiner diagnosed bilateral hearing loss disability.  

Fayette County VA Clinic progress notes from August 2011 indicate that the Veteran was wearing bilateral hearing aids for two years and stated that he hears well with them.  In February 2012, the Veteran made the same statement with regards to his hearing aids and it was noted that he did not have them in at the time of his appointment. 

University Drive VAMC treatment notes from October 2012 indicate that results of audiologic evaluation revealed "normal hearing sensitivity through 2000 Hz sloping to moderately-severe sensorineural hearing loss bilaterally."  Word recognition scores were noted to be good in both ears with 92 percent in the right ear and 96 percent in the left ear. 

In a November 2012 VA audiology examination, the Veteran reported that he was dependent on amplification and that without his hearing aids, he was unable to hear.  He reported that he struggled to effectively hear and communicate in most listening environments and had a consistent need for repetition.  He further stated that without his hearig aids "I am at a loss."  The examiner diagnosed bilateral hearing loss.  

University Drive VAMC treatment notes from July 2013 indicate that hearing aids were deemed medically necessary due to the presence of significant hearing impairment and participation requirements due to hearing difficulty and self-perceived participation restrictions due to hearing loss.  The Veteran reported that his hearing loss significantly impacts his ability to participate in activities of daily living.  Hearing Handicap Inventory for Adults (HHIA) was completed with a score of 40, which is indicative of severe self-perceived hearing handicap.  The Veteran identified his hearing goals for audiologic rehabilitation as being able to hear his wife, TV, and coworkers.  Results of audiologic evaluation revealed "normal hearing sensitivity through 2000 Hz sloping to severe sensorineural hearing loss bilaterally."  Word recognition scores were noted to be good in both ears with 80 percent, bilaterally. 

University Drive VAMC treatment notes from September 2015 show that the Veteran reported worsened hearing loss, bilaterally.  The Veteran reported feeling aural fullness/pressure in both ears and feeling "stuffed up" in the evenings.  He further reported limitations in daily living like difficulty hearing during the majority of daily communication, understanding conversation with 1 or 2 people in noise and in a group setting regardless of background noise, understanding his grandchildren, hearing his medical providers, understanding speech during religious services, and hearing the phone ring.  He stated that he feels embarrassed, isolated, upset and having decreased social contact due to his hearing loss.  It was further noted that the reason for the visit was the fact that the Veteran's hearing aids malfunctioned and were being repaired.  It was then indicated that instead of mailing the hearing aids to the Veteran, they were handed directly to him and he reported satisfaction with the sound quality. 

Fayette County VA Clinic progress note from April 2016 states that the Veteran denied any hearing disturbances, pain, or discharge. 

December 2016 Monongalia County VA Clinic progress note indicates that the Veteran's hearing was identified as "a barrier to learning."  When screened in regards to its effect on activities of daily living, the Veteran reported that there had been no changes in his ability to independently perform activities in daily living in the 12 months prior to this visit. 

During a December 2016 VA audiology examination, the Veteran reported that he was a safety inspector and his hearing loss could get embarrassing when he was attending meetings as he constantly had to ask people to repeat themselves and when he leads the meetings it is hard to hear any questions.  He stated that he relies on reading lips and "I feel dumb, when I can't hear."  

Fayette County VA Clinic progress note from February 2017 states that the Veteran denied any hearing disturbances, pain, or discharge. 

Extraschedular - Analysis 

The Veteran asserts that his bilateral hearing loss disability results in an exceptional or unusual disability picture, to include marked interference with employment, as to render impractical the application of the regular rating standards.  As determined in the Board's May 2017 decision, the Veteran's bilateral hearing loss disability does not meet the schedular criteria for a compensable rating, but remanded it for extraschedular consideration.

Generally, disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  

When the Board finds that an extraschedular rating may be warranted based on the above factors, the Board cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, the Board must remand the claim to the Agency of Original Jurisdiction for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

The Board finds that the July 2017 Director's opinion contains adequate statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted.  Therefore, that decision is reviewable by the Board de novo.

The Board initially notes that the November 2010, November 2012, and December 2016 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily life, to include the effect on the Veteran's social interactions.  Further, the Veteran submitted reports of how his bilateral hearing loss disability impacted his ability to work in September 2015.  

The Board finds that the functional effects of the Veteran's bilateral hearing loss, including difficulty hearing other people and poor social interactions, are contemplated by the schedular criteria, because they describe consequences of decreased hearing ability.  The Board also observes that the effects of his hearing loss have been described by VA examiners as difficulty hearing others and impaired communication.  Those effects are also contemplated by the schedular rating because they are also consequences of decreased hearing ability.  The Board does not find any symptomatology described due to the bilateral hearing loss disability that is not contemplated by the rating schedule which assigns ratings based on decreased hearing ability.  

Additionally, while the Veteran reported that his bilateral hearing loss results in impaired communication which affects his job, there is no evidence that there are any periods when the Veteran's hearing loss would have resulted in marked interference with employment.  While the hearing loss may have some bearing on the Veteran's employment, the Board finds that the evidence does not show that the bilateral hearing loss causes marked interference with employment, that is, a situation that prevents him from effectively continuing his employment.  On the contrary, despite some difficulties, the record indicates that the Veteran remains employed full-time and there is no evidence of any significant issues caused by his bilateral hearing loss at his job.  Moreover, the Board notes that throughout the appeal period, VA progress notes specifically note the Veteran's "self-perceived participation restrictions due to hearing loss" and, as indicated above, the most recent progress notes from February 2017 state that the Veteran denied any hearing disturbances, pain, or discharge. 
Furthermore, the evidence does not show frequent hospitalization due to his bilateral hearing loss.  Therefore, the Board finds that the Veteran's symptomatology is contemplated by the rating criteria which are adequate to rate the disability and that related factors such as marked interference with employment and frequent hospitalization due to bilateral hearing loss are not shown.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities does not capture all the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board notes that the Veteran is also service-connected for bilateral tinnitus rated as 10 percent disabling, left knee osteoarthritis rated as 10 percent disabling, and right knee osteoarthritis rated as 10 percent disabling.  However, there are no additional service-connected disabilities.  The Board finds that the preponderance of the evidence is against the assignment of an extraschedular rating because the evidence does not show symptomatology due to bilateral hearing loss or in combination with the other service-connected disabilities that is not contemplated by the rating schedule.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities. 

Therefore, the Board finds that the evidence is against a finding that the Veteran's bilateral hearing loss disability causes average impairment of earning capacity beyond the ratings currently in effect, and an extraschedular rating for bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).  The Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating for service-connected bilateral hearing loss on an extraschedular basis, and 

that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to an extraschedular rating for the Veteran's bilateral hearing loss disability is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


